DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  This Office Action is responsive to the Applicant’s Amendment filed on 8/23/2022, in which claims 1-4, 6-7, 12-13, 16, 19 and 20 have been amended, claims 5 and 10 have been canceled and entered of record.

 Allowable Subject Matter 
3.   Claims 1-4, 6-9 and 11-20 are allowed.
4.   The following is a statement of reason for indication of allowable subject matter:    
        Regarding independent claim 1, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “change a voltage of a first word line from a first bias voltage to a second bias voltage at a first point in time, the first word line being disposed in a first memory block of the plurality of memory blocks; and 2Application No. 17/315,767Customer No. 74,712changeResponse of August 23, 2022Attorney Docket No.: SAM-59112 a voltage of a second word line, different from the first word line, from the first bias voltage to the second bias voltage at a second point in time, different from the first point in time, the second word line being disposed in a second memory block, different from the first memory block and adjacent to the first memory block, of the plurality of memory blocks, and wherein the first word line and the second word line are disposed at the same height from the upper surface of the substrate “ and a combination of other limitations thereof as recited in the claim. Claims 2-4, 6-9 and 11 depend on claim 1.     
          Regarding independent claim 12, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “wherein the peripheral circuits are configured to, in the erase operation, control a voltage applied to each of the plurality of word lines included in a first memory block to delete data, among the plurality of memory blocks, based on a position of the first memory block in the cell region“ and a combination of other limitations thereof as recited in the claim. Claims 13-19 depend on claim 12.       
         Regarding independent claim 20, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “wherein the first peripheral circuit is configured to, in the erase operation for the first memory block, control a voltage applied to each of a plurality of word lines included in the first memory block in the first memory plane to delete data based on a position of the first memory block within the first memory plane“ and a combination of other limitations thereof as recited in the claim.  
5.     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827